Dismissed and Opinion Filed October 27, 2014




                                            Court of Appeals
                                                             S       In The


                                     Fifth District of Texas at Dallas
                                                        No. 05-14-01345-CR

                                         SILVIA CARRERA LEYVA, Appellant
                                                       V.
                                           THE STATE OF TEXAS, Appellee

                                 On Appeal from the Criminal District Court No. 5
                                              Dallas County, Texas
                                      Trial Court Cause No. F10-54538-L

                                           MEMORANDUM OPINION
                                    Before Justices FitzGerald, Fillmore, and Stoddart
                                             Opinion by Justice FitzGerald
            Silvia Carrera Leyva filed a notice of appeal from the trial court’s September 11, 2014

order modifying the conditions of her community supervision.                            An order modifying the

conditions of community supervision is not an appealable order.1 We dismiss the appeal for

want of jurisdiction.


Do Not Publish                                                           /Kerry P. FitzGerald/
TEX. R. APP. P. 47                                                       KERRY P. FITZGERALD
141345F.U05                                                              JUSTICE




1
    See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SILVIA CARRERA LEYVA, Appellant                    On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-14-01345-CR        V.                       Trial Court Cause No. F10-54538-L.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 27, 2014.




                                             –2–